127 Ill. App.2d 141 (1970)
262 N.E.2d 88
People of the State of Illinois, Plaintiff-Appellee,
v.
James Togher, Defendant-Appellant.
Gen. No. 54,281.
Illinois Appellate Court  First District, Fourth Division.
June 26, 1970.
Reuben Stiglitz, of Chicago, for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane, William Oberts and M. Scott Cisney, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE ENGLISH.
Reversed.
Not to be published in full.